Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “Please refer to Fig. 8 of Ko (reproduced below). As indicated by the red circles, it is clear that the second portion (foldable element 304) is not in contact with the first portion 300/302. Thus, Ko discloses no “contact surface between the second portion and the first portion,” let alone discloses any contact surface that is inclined at a predetermined angle, as recited in Claim 1.”
2.	The Examiner respectfully submits that Ko explicitly discloses that portions 300/302 and 304 are “integrally formed” (paragraph 0103) which indicates that they must be in contact with one another. In fact, if these two portions were not in contact, then it would dysfunctional. 

    PNG
    media_image1.png
    219
    513
    media_image1.png
    Greyscale

The inserted arrow indicates where 300 is in contact with 304. Furthermore, the inserted oval indicates the inclined, predetermined angle (paragraph 0019) on the claimed first portion. Applicants’ claim does not define any particular orientation or direction of the claimed angle. All it necessitates that there be an inclined, predetermined angle and Ko fulfils these limitations.
3.	Applicants state: “Please refer to Fig. 8 of Ko again. It is clear that the shape of the cross-section of the second portion is not a quadrilateral, let alone a trapezoid… In paragraph 104 of Ko, it discloses that “the second portion 304 is a folded portion and includes a plurality of ribs 303,” which confirms that the second portion is not in a shape of trapezoid.”
4.	The Examiner respectfully submits that Applicants’ claimed state that the claimed “protective cover window comprises…a cross-sectional shape of the second portion” to be “trapezoidal”. It does NOT state that the entirety of the second portion needs to be trapezoidal. Just that it “comprises…a cross-sectional shape”. As such, the shape found in the bending area (corresponds to claimed second portion), of Ko, will fulfill this claimed limitation due to Ko teaching that it the “cross-section” can be “trapezoid” in shape (paragraph 0104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 8, 2021